Case 0:20-cv-60416-RS Document 1-44 Entered on FLSD Docket 02/26/2020 Page 1 of 3




                  EXHIBIT 42
    Case 0:20-cv-60416-RS Document 1-44 Entered on FLSD Docket 02/26/2020 Page 2 of 3
                                                                                                                    

Office 365 / Advanced Threat Protection / How ATP works / How ATP Safe Links works

      ＋      ０     Sign in                                                                                ＞ Contents



How Office 365 ATP Safe Links works
05/19/2019 • 2 minutes to read •


In this article
 How ATP Safe Links works with URLs in email
 How ATP Safe Links works with URLs in Office documents



How ATP Safe Links works with URLs in email
At a high level, here's how ATP Safe Links protection works for URLs in email (hosted in Office 365, not on-
premises):

    1. People receive email messages, some of which contain URLs.

    2. All email goes through Exchange Online Protection, where internet protocol (IP) and envelope filters,
      signature-based malware protection, anti-spam and anti-malware filters are applied.

    3. Email arrives in people's inboxes.

    4. A user signs in to Office 365, and goes to their email inbox.

    5. The user opens an email message, and clicks on a URL in the email message.

    6. The ATP Safe Links feature immediately checks the URL before opening the website. The URL is identified
      as blocked, malicious, or safe.

             If the URL is to a website that is included in a custom "Do not rewrite" URLs list for a policy that
             applies to the user, the website opens.

             If the URL is to a website that is included in the organization's custom blocked URLs list, a warning
             page opens.

             If the URL is to a website that has been determined to be malicious, a warning page opens.

             If the URL goes to a downloadable file and your organization's ATP Safe Links policies are
             configured to scan such content, the downloadable file is checked.

             If the URL is determined to be safe, the website opens.




H          ATP S f Li k                         k         i h URL i Offi                   d
    Case 0:20-cv-60416-RS Document 1-44 Entered on FLSD Docket 02/26/2020 Page 3 of 3
How ATP Safe Links works with URLs in Office documents
At a high level, here's how ATP Safe Links protection works for URLs in Office 365 ProPlus applications (current
versions of Word, Excel, and PowerPoint on Windows or Mac, Office apps on iOS or Android devices, Visio on
Windows, OneNote in a browser, and Office in a browser):

    1. People have installed Office 365 ProPlus on their computer, smartphone, or tablet. (Or, they are using
      Office in their browser.)

    2. A user opens a Word, Excel, PowerPoint, or Visio, and signs in to Office 365 Enterprise using their work or
      school account. The document contains URLs.

    3. When the user clicks on a URL in the document, the link is checked by the ATP Safe Links service.

            If the URL is to a website that is included in a custom "Do not rewrite" URLs list for a policy that
            applies to the user, that user is taken to the website.

            If the URL is to a website that is included in the organization's custom blocked URLs list, the user is
            taken to a warning page.

            If the URL is to a website that has been determined to be malicious, the user is taken to a warning
            page.

            If the URL goes to a downloadable file and the ATP Safe Links policies are configured to scan such
            downloads, the downloadable file is checked.

            If the URL is considered safe, the user is taken to the website.


Is this page helpful?

  Yes  No




    English (United States)

Previous Version Docs • Blog • Contribute • Privacy & Cookies • Terms of Use • Site Feedback • Trademarks
